Title: To Benjamin Franklin from the Comtesse d’Houdetot, 16 December 1784
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


				
					Paris Le 16. xbre. 1784
				
				Jay Des Remercimens a Vous faire, Mon Cher Et Venerable Docteur Du present que Vous M’avés Envoyé; jay Communiqué a Mr. De St. Lambert L’ouvrage Anglais Mais Combien j’ay Eté penetrée De La Lettre qui y Est jointe, Elle m’a arraché Des L’armes D’admiration Et De Regrets pour Le grand homme qui L’a Ecritte; Voila ce que L’humanité a perdû ce qu’on a Voulû Rendre inutile pour nous même avant Sa Mort, Vous y avés perdû plus que personne, Vous Americains qui pouviés a Votre gré profiter de Ses Lumieres, Vous Eclairer de Son Genie, Bon Dieu qu’il y En a Dans ce peu De Lignes que Vous m’avés communiquées, que j’ay Regret aux Lacunes que La prudence a Surement Exigées; je Conserverés Cherement Ce don de Votre Amitié Et Ce Monument Des grandes Vuës Et De L’Esprit Bienfaisant Et Lumineux de Son auteur; on me fait Esperer La traduction De L’ouvrage Anglais Et Vous devés penser que j’ay Bonne opinion D’un homme a qui une pareille Lettre a Eté adressée; Mon Cher Et Respectable Docteur Ma Consolation Dans ce Monde ou j’ay Vecu, ou jay Vû Meslé a quelques Biens tant De Malheur Et D’opression a Eté De Donner au moins aux

grands Bienfaiteurs De L’humanité, aux Genie qui l’ont Eclairée ou Servie, Mon Respec, mes hommages l’affection irresistible D’un Cœur Reconnaissant. Vous Scavés Mon Cher Docteur quelle part Vous avés dans ces Sentimens Et combien je me trouve heureuse Et honorée De La Maniere Dont Vous Voules Bien y Repondre, je Vous Envoye Les Vers qui m’ont Etés Demandés Chez Vous, Sur Le hazard Singulier qui a fait tomber un Aigle Dans Votre jardin. Recevés Le Compliment De Cet Aigle Et ma priere Et jettés Le tout au feu quand Vous L’aurés Lû adieu Mon Cher Docteur j’auray Bien De L’Empressement D’aller profiter Aupres de Vous Des momens trop Courts qu’il me Sera permis D’y passer.
				
					C’est L’aigle qui parle
					au Destin De Celuy qui Dirige La foudre
					Par un ordre Eternel mes Destins Sont Liés
					a Servir un Mortel il faut Donc me Resoudre
					Et je Viens tomber a Vos Pieds
				
				
					autre
					Le Dieu qui Si Souvent Reduisit L’homme En poudre
					a fait Voler Son Aigle Sur Vos pas
					il Viens Redemander La foudre
					Protecteur Des humains! ah! ne La Rendés pas
				
			 
				Notation: D’Houdetot.—
			